--------------------------------------------------------------------------------

EXHIBIT 10.10
 
IDO SECURITY INC.
 
September 16, 2013
 
Magdiel Rodriguez
c/o IDO Security Inc.
 
Re:  Employment Agreement
 
Dear Mr.Rodriquez:
 
This letter agreement (the “Letter Agreement”) constitutes an offer of
employment on behalf of IDO Security Inc., a Nevada corporation (the “Company”)
to the undersigned individual (the “Executive” or “Employee”).  The terms of
this offer are as set forth below:
 
1           Position.  You shall serve as the Company’s Chief Executive
Officer.  Your responsibilities in these positions shall be determined by the
Company’s Board of Directors. You shall devote the whole of your time, attention
and ability to the business of the Company and shall well and faithfully serve
the Company and shall use his best efforts to promote the interests of the
Company. You appreciate that your duties may involve significant travel from
your place of employment (both within and outside the country in which that
place is located), and you agree to travel as reasonably required in order to
fulfill your duties
 
2           Compensation  In connection with your employment, the Company will
pay you the following salary and other compensation:
 
2.1     Salary.  You will be paid a base salary at the annual rate of $100,000
(your “Base Salary”), payable in accordance with the Company’s standard payroll
practices less applicable withholdings.
 
2.2     Other Compensation.  You will be eligible to participate in the benefit
plans established for Company employees who are located in the United States,
including group life, health, and dental coverage; in each case to the same
extent and in the same manner as other similarly situated executives.
 
2.3     Right to Change Plans.  Nothing in this letter will be construed to
limit, condition or otherwise encumber the Company’s right to amend,
discontinue, substitute or maintain any employee benefits plan, program or
perquisite.
 
2.4     Paid Time Off (PTO) / Paid Holidays.  You shall accrue PTO at the rate
of 21 days for each calendar year, prorated as applicable for any partial
calendar year and subject to the terms of the Company’s vacation policy.  PTO is
meant to include all vacation, personnel and sick days.  You shall not be
entitled to any additional PTO.  You shall be compensated at the usual rate of
base compensation for any PTO.  You shall also be entitled to paid Company
Holidays as generally given by the Company.  Company Holidays are currently
defined as New Year’s Day, Memorial Day, Independence Day, Labor Day, the day
before Thanksgiving Day, Thanksgiving Day and Christmas Day.
 
2.5     Expense Reimbursement.  You shall be entitled to reimbursement for
ordinary, necessary and reasonable out-of-pocket trade or business expenses
which you incur in connection with performing your duties under this Letter
Agreement.  The reimbursement of all such expenses shall be made upon
presentation of evidence reasonably satisfactory to the Company of the amounts
and nature of such expenses and shall be subject to the reasonable approval of
the Company’s executive officers or Board of Directors.
 

 

 

 

2.6     Equity in Event of Merger. Subject to your continued employment
hereunder and subject further to the increase in the number of authorized and
unissued shares of the Company’s common stock, immediately prior to closing of a
Change of Control event, you shall be granted  3.5 million shares of common
stock of the Company (“Shares”).
 
“Change of Control” means and includes each of the following: (i) the
acquisition, in one or more transactions, of beneficial ownership by any person
or entity or any group of persons or entities who constitute a group of any
securities of the Company such that, as a result of such acquisition, such
person, entity or group either (A) beneficially owns, directly or indirectly,
more than 50% of the Company’s outstanding voting securities; or (iii) the
Company merges or consolidates with another other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation.
 
If this Agreement is terminated by the Company other than for Cause (defined
below) the Company shall issue to you the Shares upon termination and receipt of
the Waiver and Release of Claims in the form attached hereto as Exhibit A.
 
3.           Additional Agreements; Non-compete; Non-solicitation.  As a Company
Executive, you will be expected to abide by Company rules and regulations
including insider trading policies and underwriter lock ups, from time to time
in force which are brought to his notice.  You will be specifically required to
sign an acknowledgement that you have read and understand the Company rules of
conduct which will be included in a handbook which the Company will soon
complete and distribute.  You will be expected to sign (if you have not already
done so) and comply with the Employment, Non competition, Confidential
Information and Intellectual Property Assignment Agreement attached as
Exhibit B, which requires, among other things, the assignment of your rights to
any intellectual property made during your association with the Company, and
non-disclosure of proprietary information.
 
4.           At-Will Employment.  Your employment with the Company will be “at
will,” meaning that either you or the Company will be entitled to terminate your
employment at any time and for any reason, with or without cause.  Any contrary
representations that may have been made to you are superseded by this Letter
Agreement.  This is the full and complete agreement between you and the Company
on this term.  Although your job duties, title, compensation and benefits, as
well as the Company’s human resources policies and procedures, may change from
time to time, the “at will” nature of your employment may only be changed in an
express written agreement signed by you and a duly authorized officer of the
Company.
 
5           Termination
 
(a)           Death.  If your employment terminates on the date of your death,
the Company will pay your Base Salary to the end of the month during which you
died and other Accrued Obligations through the date of termination.
 

 

 

 
(b)           Termination for Cause.  The Company may terminate your employment
at any time for Cause.  As used herein, “Cause” is defined to mean (I) you have
been convicted of, or have pleaded guilty or nolo contendere to, any felony or a
crime involving moral turpitude; (II) you have engaged in willful misconduct or
materially failed or refused to perform the duties assigned to you (III) you
have breached any terms or conditions of your agreements with the Company, and,
following 10 days written notice of such conduct, have failed to cure it; or
(IV) you have committed any fraud, embezzlement, misappropriation of funds,
breach of fiduciary duty or other act of dishonesty against the Company.  Upon
termination for Cause, the Company will pay you your (i) Base Salary accrued
through the date of termination, (ii) accrued and unused vacation through the
date of termination, (iii) any unreimbursed business expenses incurred through
the date of termination (and otherwise payable in accordance with the Company’s
expense reimbursement policy), and (iv) all benefits accrued and vested through
the date of termination pursuant to the Company’s employee benefit plans in
which you then participate (the “Accrued Obligations”) up to the date of the
notice of termination, which date shall be for all purposes of this Letter
Agreement the date of termination of your employment.  The Company will not have
any other compensation obligations to you.
 
(c)           Termination other than Death or Cause.  The Company may terminate
your employment for any reason not described in Section 5(a) or (b) above at any
time by giving you written notice thereof, and the date on which you received
such notice will be your date of termination. Upon such a termination, the
Company’s sole obligation is to pay to you the Accrued Obligations.
 
(d)           Board. Notwithstanding the foregoing, the termination of your
employment hereunder for any reason shall automatically be deemed as your
resignation from the Board of Directors of the Company and any affiliates
without any further action, except when the Board shall, in writing, request a
continuation of duty as a Director in its sole discretion.
 
6Intentionally Deleted
 
7.           Outside Activities During Employment; No Conflicting
Obligations.  In addition to any obligations contained in the Employment, Non
competition, Confidential Information and Intellectual Property Assignment
Agreement attached as Exhibit B so long as you render services to the Company,
you will not assist any person or organization in competing with the Company, or
in preparing to compete with the Company.  You represent and warrant to the
Company that you are under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with his obligations under this Letter
Agreement.  You  represent and warrant that you will not use or disclose, in
connection with your employment with the Company, any trade secrets or other
proprietary information or intellectual property in which you or any other
person has any right, title or interest and that your employment will not
infringe or violate the rights of any other person. You represent and warrant to
the Company that you have returned all property and confidential information
belonging to any prior employer.
 
8.           Withholding Taxes.  All forms of compensation referred to in this
Letter Agreement are subject to reduction to reflect applicable withholding and
payroll taxes.
 
9.           Entire Agreement.  This Letter Agreement and the agreements
referred to in this Letter Agreement contain all of the terms of your employment
with the Company and supersede any prior understandings or agreements, whether
oral or written, between you and the Company.
 
10.         Amendment and Governing Law.  This Letter Agreement may not be
amended or modified except by an express written agreement signed by you and a
duly authorized officer of the Company.  The terms of this Letter Agreement and
the resolution of any disputes will be governed by the laws of the State of
Nevada.
 
 
 

--------------------------------------------------------------------------------

 
 
This Letter Agreement shall be deemed effective when signed below.

                 
Very truly yours,
         
IDO SECURITY INC.
                 
By:  
/s/ John Mitola
             
Name:
John Mitola
               
Title:   Director
 

 
I have read and accept this employment offer:
 

 
/s/ Magdile Ridriguez

 
 
Dated:  September 16, 2013
 

 